 

Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made as of the 6th day of August, 2014.

 

BETWEEN:

BIONIK LABORATORIES INC., a corporation incorporated under the laws of Canada
(hereinafter referred to as the "Company"),

 

- and

 

LESLIE MARKOW, an individual resident in the City of Toronto in the Province of
Ontario (hereinafter referred to as the "Employee"),

 

WHEREAS the Company is engaged in the business of the Medical Device Research,
Development and production;

 

AND WHEREAS the Company and the Employee have agreed to enter into an employment
relationship upon the terms and subject to the conditions hereinafter set forth;

 

THIS AGREEMENT witnesses that the parties have agreed that the terms and
conditions of the relationship shall be as follows:

 

ARTICLE 1- EMPLOYMENT AND DUTIES

 

1.1           Appointment. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to employ the Employee, and the Employee
hereby accepts employment in the Position of CHIEF FINANCIAL OFFICER (the
"Position") of the Company effective September 2, 2014 (the "Start Date").

 

1.2           Probationary Period. The Employee's employment includes a
probationary period of three (3) months, ending three (3) months from the Start
Date (the "Probationary Period"). This period will provide an opportunity for
both the Employee and the Company to decide if the relationship is mutually
agreeable. If the Company concludes, in its sole discretion, that the Employee
is not suitable for the position or that the Employee is unable to properly
carry out any of the assigned duties or functions, it may terminate the
Employee's employment at any time during this probationary period, without
cause, notice or pay in lieu of notice. Similarly, if during the probationary
period the Employee concludes that the position is not suitable, for whatever
reason, the Employee may resign at any time, either with or without notice.

 

 

 

 

1.3           Reporting and Duties. The Employee shall report to Peter Bloch,
Chief Executive Officer, The Employee shall perform the duties and
responsibilities of Chief Financial Officer, in the area of Finance for the
Company and its products and such other reasonable duties as may be designated
by the Chief Executive Officer of the Company from time to time. Services
performed pursuant to this Agreement shall be performed at such place or places
and at such times as shall be mutually agreeable to the Company and Employee and
during such hours as shall not conflict with any other employment. The services
that are the subject of this Agreement, and any additions or modifications to
the limits contained in the preceding sentence, are describe on Schedule 1
attached hereto. The Employee agrees to comply with all applicable policies and
rules of Company.

 

1.4           Authority. The Employee shall have authority only to provide
Financial-related services and innovation with respect to the Financial
operations of the Company's products and business.

 

1.5           Term. The Employee shall be employed on an indefinite basis,
subject to the termination provisions set out in this Agreement and to any
amendments as may from time to time be agreed to in writing by the Employee and
the Company.

 

1.6           Duties and Responsibilities. The Employee shall during her period
of her employment devote no less than 2.5 days a week working time, attention
and ability to the business and affairs of the Company, including her role in
her Position and other duties, if arty, and shall faithfully and honestly serve
the Company throughout her employment and use her best efforts to promote the
interests of the Company. The foregoing shall not preclude the Employee from:

 

(a)          engaging in charitable, education, communal or recreational
activities; or

 

(b)          engaging in another business enterprise as a passive investor;

 

(c)          working for TMF Group as MD Canada for 2.5 days a week;

 

(d)          being a Director of leintee Inc

 

provided, in each case, the same does not result in a contravention of Article 3
hereof or impair the ability of the Employee to discharge her duties to the
Company hereunder, it being acknowledged that, generally, it is not expected the
Employee will be required to devote any significant portion of her time to any
such matters during regular business hours. In addition, the Employee shall
truly and faithfully account for and deliver to the Company or, where
applicable, any subsidiary or other affiliate of the Company (collectively, the
Subsidiaries"), all money, securities and things of value belonging to the
Company or the Subsidiaries which the Employee may from time to time receive
for, from or on account of the Company or the Subsidiaries.

 

 

 

 

ARTICLE 2 - COMPENSATION

 

2.1           Base Salary. The Employee will receive fixed remuneration for her
employment pursuant to this Agreement consisting of an annual base salary of
Ninety-six thousand dollars (Cdr 596,000), payable monthly in arrears, and
subject to applicable statutory deductions required by law. The Employee's
annual salary based on 2.5 days per week will be reviewed on an annual basis or
if the position of CFO becomes full time to determine potential increases based
on the Employee's performance and that of the Company.

 

2.2           Options. The Employee will be granted a market related option
grant on the date of completion of the RTO transaction, at the price of the RTO
financing transaction. The options will vest 1/3 per year over the following 3
years and be subject to the additional terms of the Company's stock option plan.

 

2.3           Bonus, The Employee shall be entitled to a target annual bonus of
up to 30% per annum of base salary. payable based on performance in the previous
fiscal year ending March 31. The bonus will be determined based on the
achievement of the employee's objectives that will be agreed to with the Board
of Directors .

 

2.4           Benefits. The Employee shall be entitled to participate in all of
the Company's benefit plans generally available to its employees from time to
time in accordance with the terms thereof and the participation and full
coverage of the Employee in such plans shall become fully effective as of the
commencement of her employment under this Agreement. The Company reserves the
right to alter, amend, replace or discontinue the benefit plans it makes
available to its employees at any time, with or without notice. In addition the
Employee will be entitled to participate in the Company's Stock Option Plan as
designated by the CEO or COO of the Company based on the terms of the Stock
Option Plan. The Stock Option Plan is in the process of being revised and the
Employee agrees that her participation will be based on the terms of the plan
when finalized. The granting of any options is conditional on the written
approval of the Board of Directors and the Company reserves the right to alter,
amend, replace or discontinue this plan at any time, with or without notice to
the Employee.

 

2.5           Vacation. The Employee shall be entitled to three (3) weeks
vacation per calendar year. Such vacation shall be taken at a time or times
acceptable to the Company having regard to its operations. The Employee shall be
allowed to carry forward any unused vacation into the next calendar year with
the prior written approval of the CEO or COO.

 

2.6           Expense Reimbursement. The Employee shall be reimbursed for all
reasonable expenses actually and properly incurred by her in connection with the
performance of her duties hereunder. The Employee shall submit to the Company
written, itemized expense accounts, together with supporting invoices,
acceptable to the Company and such other additional substantiation and
justification as the Company may reasonably request within sixty (60) days after
the expenses have been incurred.

 

 

 

 

ARTICLE 3 - COVENANTS

 

3.1           Confidential Information. The Employee hereby acknowledges that,
by reason of her employment with the Company, she has and will acquire
information about certain matters and things which are confidential to the
Company and the Subsidiaries (the "Confidential Information"), and which
Confidential Information is the exclusive property of the Company and/or the
Subsidiaries, respectively. The Confidential Information includes, without
limitation, information concerning the Company's and the Subsidiaries' strategic
plans, product research and development plans, details and results, trade
secrets, supplier lists, data, work product developed by or for the Company or
the Subsidiaries, and all other data and information concerning the business and
affairs of the Company and the Subsidiaries. Notwithstanding anything to the
contrary contained herein, for the purposes hereof, Confidential Information
shall not include:

 

(a)           any information that has entered or enters the public domain
through lawful means; or

 

(b)          information which the Employee is required to disclose pursuant to
applicable law, policies or due processes of applicable regulatory bodies or
legal or regulatory proceedings; provided that the Employee provides the Company
with prompt notice of same and assists the Company in seeking to prevent or
limit such requirement.

 

The Employee agrees that during the Term of Employment and for five (5) years
after the termination hereof, for any reason, she shall not (except in the
performance of his responsibilities) directly or indirectly, (i) use for her own
benefit or for the benefit of others; (ii) disseminate, publish or disclose; or
(iii) authorize or permit the use, dissemination or disclosure by any person,
firm or entity of any Confidential Information without the express written
consent of the board of directors of the Company and the Subsidiaries. Upon
termination of this Agreement for any reason, the Employee agrees to return to
the Company and its Subsidiaries (or, in the case of electronic items,
permanently delete) all documents, records, storage, data, samples, and other
property of the Company and its Subsidiaries, together with all copies thereof
which contain or incorporate any Confidential Information.

 

3.2           Intellectual Property, Inventions and Patents. As part of the
consideration for this Agreement and for her employment by the Company, subject
to the provisions of this Agreement, the Employee hereby assigns to the Company,
as and when same arise, her entire right, title and interest, including all
intellectual property rights and trade secret rights, in and to any and all work
product that is conceived, created, developed or otherwise generated by the
Employee from time to time that relates to the business of the Company or the
Subsidiaries, including all inventions, research, designs, trade secrets,
improvements, plans, specifications and documentation (collectively, "Work
Product"). The Employee further agrees that she will promptly, fully disclose to
the Company or the Subsidiaries her Work Product and will, at any time from the
date hereof, including during and after her employment with the Company, at the
Company's expense, render to the Company or the Subsidiaries as requested such
co-operation and assistance as the Company or the Subsidiaries may deem
advisable in order to obtain copyright, patent, trade-mark or industrial design
registrations as the case may be on, or otherwise vest, perfect or defend the
Company's or the Subsidiaries' rights with respect to, any or all Work Product,
including, but not limited to, the execution of any and all applications for
copyright, patent, trade-mark or industrial design registrations, assignments of
copyrights and other instruments in writing which the Company and the
Subsidiaries may deem necessary or desirable. The Employee hereby irrevocably
waives all of her moral rights in the Work Product in favour of the Company and
its Subsidiaries and their respective successors, assignees and licensees.

 

 

 

 

The Employee shall take all precautions to maintain and protect the legal rights
of the Company and its Subsidiaries in the Work Product, and to maintain the
confidentiality of trade secrets included in the Work Product in accordance with
Section 3.1 hereof. For certainty, no license to the Work Product is granted to
the Employee, except to the extent required for the performance of her
responsibilities under this Agreement.

 

The Employee irrevocably appoints any officer of the Company or the Subsidiaries
from time to time to be her attorney, with full power of substitution, to do on
the behalf of the Employee anything that the Employee can lawfully do by an
attorney to do all acts and things in relation to ownership of the Work Product
which the Company or the Subsidiaries shall deem desirable, and to do, sign and
execute all documents, conveyances, deeds, assignments, transfers, assurances
and other instruments which may reasonably be necessary or desirable for the
purpose of registering, vesting, perfecting; defending, assigning or otherwise
dealing with the Work Product. Such power of attorney is given for valuable
consideration acknowledged by the Employee to be coupled with an interest, shall
not be revoked by the bankruptcy or insolvency of the Company or the
Subsidiaries and may be exercised by the officers of any successor or assign of
the Company or the Subsidiaries.

 

The Employee hereby covenants that the Work Product will not violate or infringe
any intellectual property rights of any third party or constitute an
unauthorized use of confidential or proprietary information of a third party.

 

All of the aforesaid covenants in this Section shall be binding on the assigns,
executors, administrators and other legal representatives of the Employee.

 

33           Non-Solicitation of Employees. The Employee shall not, during the
period from the date hereof to that date which is one (1) year following the
termination of this Agreement or the Employee's employment, for any reason,
directly or indirectly, hire any employees or consultants of the Company or the
Subsidiaries or induce or attempt to induce, solicit or attempt to solicit any
of the employees or consultants of the Company or the Subsidiaries to leave
their employment or engagement with the Company.

 

 

 

 

3.4           Non-Solicitation of Customers and Suppliers. The Employee shall
not, during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee's
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any customers of the
Company or the Subsidiaries with whom the Employee had contact with or material
knowledge of, for the purpose of selling to those customers any products or
services which are the same as or substantially similar to or in any way
competitive with the products or services sold by the Company or the
Subsidiaries, at the time of termination of this Agreement. The Employee shall
not, during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee's
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any suppliers of the
Company or the Subsidiaries with whom the Employee had contact with or material
knowledge of, for the purpose of diverting or attempting to divert business away
from the Company or the Subsidiaries.

 

3.5           Non-Competition. Subject as hereinafter provided, the Employee
shall not, without the prior written consent of the CEO of the Company at any
time during the period from the date hereof to that date which is one (1) year
following the date of termination this Agreement or the Employee's employment,
engage in the development of similar medical devices or devices that are in any
way competitive with the products or services sold by the Company or the
Subsidiaries at the time of the termination of this Agreement, either
individually or in partnership or jointly or in conjunction with any person as
principal, agent, employee, shareholder (other than a holding of shares listed
on a Canadian or United States stock exchange that does not exceed five percent
(5%) of the outstanding shares so listed) or in any other manner whatsoever, nor
shall the Employee lend money to, guarantee the debts or obligations of or
permit her name or any part thereof to be used or employed by any person engaged
in a similar business to the Company or the Subsidiaries.

 

3.6           Acknowledgement, Waiver and Enforcement. The Employee confirms
that the restrictions contained in this Article 3 are reasonable and valid to
protect the legitimate business interests of the Company and the Subsidiaries.
The Employee hereby agrees and acknowledges that it would be extremely difficult
to measure the damages that might result from any breach of any of the covenants
of the Employee contained herein and that any breach of any of the covenants of
the Employee might result in irreparable injury to the business for which
monetary damages could not adequately compensate. If a breach of any of the
covenants of the Employee occurs, the Company shall be entitled, in addition to
any other rights or remedies the Company may have at law or in equity, to have
an injunction issued by any competent court enjoining and restricting the
Employee and all other parties involved therein from continuing such breach.

 

3.7           Survival and Enforceability. It is expressly agreed by the parties
hereto that the provisions of this Article 3 shall survive the termination of
this Agreement and the Employee's employment.

 

 

 

 

ARTICLE 4 - DEATH

 

4.1           Death. If the Employee dies while employed under this Agreement,
this Agreement shall terminate immediately and the Company shall pay to the
Employee's estate, the annual salary earned by the Employee up to the date of
her death. All options and warrants vested in the Employee prior to the date of
her death shall continue in frill force and effect, subject to the terms and
conditions of the Stock Option Plan.

 

ARTICLE 5 - TERMINATION OF EMPLOYMENT

 

5.1           Termination by Company for Cause. The Company may terminate this
Agreement for cause at any time without any notice or payment in lieu of such
notice of termination. The Employee will be provided with her annual salary,
benefits as set out in Section 2.2, and expenses incurred up to the date of
termination. For the purposes of this Agreement, "cause" includes:

 

(a) a material breach by the Employee of the terms of this Agreement; and

 

(b) any act or conduct that would constitute cause at common law.

 

5.2           Termination by Disability. The Company may terminate this
Agreement as a result of any mental or physical disability or illness which
results in the Employee being unable to substantially perform her duties for a
continuous period of 150 days or for periods aggregating 180 days within any
period of 365 days. Permanent or indefinite inability to perform essential
functions shall be based on the opinion of a qualified medical provider if a
medical condition is involved, or as otherwise required by law_ Termination will
be effective on the date designated by Company and the Employee will he paid her
annual salary, benefits as set out in Section 2.2, and expenses incurred up to
the date of termination.

 

5.3           Termination by Employee. The Employee may terminate this Agreement
and her employment at any time, for any reason, provided that the Employee
provides the Company with thirty (30) days' prior written notice. The Employee
agrees to use her best effort to assist the Company to complete an effective
reallocation of her responsibilities upon the giving of such notice. The Company
may waive notice, in whole or in part, by providing the Executive pay in lieu of
notice for the balance of the thirty (30) day period, including benefits as set
out in Section 2.2 and expenses incurred.

 

5.4           Termination by Company for Other than Cause. The Company may
terminate this Agreement and the Employee's employment, for any reason after the
completion of the Probationary Period and without cause, provided that the
Company provides the Employee with notice of termination, pay in lieu of notice,
or some combination of the two, equal to the greater of: (i) three (3) weeks'
notice or pay in lieu of notice for each completed year of service to a maximum
of nine (9) months; or (ii) the minimum amounts required to be provided to the
Employee in respect of termination and severance pay, if applicable, and all
other entitlements owing pursuant to the Ontario Employment Standards Act, 2000.
In the event of termination by the Company for reasons other than cause, the
Employee's benefits in Section 2.2 will be maintained for the minimum period
required pursuant to the Ontario Employment Standards Act, 2000, at which time
ail coverage will be discontinued. The Employee will be eligible to exercise all
vested options in accordance with the terms of the Stock Option Plan. An
unvested option immediately forfeit upon the Employee being provided with notice
of termination of her employment.

 

 

 

 

5.5           Limitation of Liability. The Employee acknowledges, understands
and agrees that the notice/pay in lieu of notice and other benefits provided for
above represent the Company's maximum termination and severance obligations to
the Employee. No other notice or severance entitlements shall apply. This
provision shall remain in full force and effect unamended, notwithstanding any
other alterations to the terms and conditions of the Employee's employment,
unless agreed to by the Company in writing. The Employee also acknowledges,
understands and agrees that the giving of notice or the payment of pay in lieu
of notice by the Company to the Employee on termination of the Employee's
employment shall not prevent the Company from alleging cause for the
termination.

 

5.6           Effect of Termination. Upon any termination of this Agreement.,
the Employee shall immediately deliver or cause to be delivered to the Company
all Confidential Information and company property belonging to the Company which
are in the possession, charge, control or custody of the Employee.

 

ARTICLE 6 - GENERAL

 

6.0           Release. Upon any termination of this Agreement or the Employee's
employment, the Employee vets to release the Company, the Subsidiaries, and all
officers, directors and employees of the Company or Subsidiaries from all
actions, causes of action, claims or demands as a result of such termination,
except as otherwise expressly provided in this Agreement Upon compliance with
the applicable termination provisions of this Agreement by the Company, the
Employee agrees to deliver to the Company a full and final written release of
and from all actions or claims in connection with this Agreement and the
Employee's employment in favour of the Company, the Subsidiaries, and their
directors, officers and employees in a form to be provided by the Company.

 

6.1           Recitals. The parties agree that the Recitals set out herein are
true and accurate and shall form part of this Agreement.

 

6.2           Headings. The division of this Agreement into articles and
sections and the insertion of headings are for the convenience of reference only
and shall not affect the construction or interpretation of this

 

Agreement

 

 

 

 

Assignment. This Agreement shall be personal as to the Employee and shall not be
assignable by the Employee subject to the terms herein. This Agreement shall
enure to the benefit of and be binding upon the heirs, executors, administrators
and legal personal representatives of the Employee and the successors and
permitted assigns of the Company.

 

6.3           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between the parties hereto
with respect thereto, whether verbal or in writing. There are no other written
or verbal representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory between the parties.

 

6.4           Amendments. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by both of the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

6.5           Severability. If any provision of this Agreement is determined to
be invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

6.6           Further Acts. The parties shall do all such further acts and
things and provide all such assurances and deliver all such documents in writing
as may be required, from time to time in order to fully carry out the terms,
provisions and intent of this Agreement.

 

6.7           Notice. Any demand, notice or other communication to be given in
connection with this Agreement shall be given in writing by personal delivery,
electronic delivery or by registered mail addressed to the recipient as follows:

 

Bionik Laboratories Inc.

 

10 Dundas Street East, AMC-B202

 

Toronto, Ontario

M5B 2G9

 

Telephone: (416) 640-7887

 

Email: pb@bionildabs.com

 

Leslie Markow

 

215 Glendonwynne Raod

Toronto, ON M6P 304

 

 

 

 

or such other address, individual or telecopy number as may be designated by
either party to the other in accordance herewith. Any notice given by personal
delivery will be conclusively deemed to have been given on the day of actual
delivery of the notice and, if given by registered mail, on the third day, other
than a Saturday, Sunday or statutory holiday in Ontario, following the deposit
of the notice in the mail. If the party giving any notice knows or ought
reasonably to know of any difficulties with the postal system that might affect
the delivery of mail, any such notice may not be mailed but must be given by
personal delivery. In the case of electronic delivery, on the same day that it
was sent if sent on a business day and the acknowledgement of receipt is
received by the sender before 5:00 p.m. (in the place of receipt) on such day,
and otherwise on the first business day thereafter.

 

7.11         Jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and any applicable federal
laws of Canada. Each of the parties hereto agrees that any action or proceeding
related to this Agreement must be brought in any court of competent jurisdiction
in the Province of Ontario, and for that purpose hereby attorns and submits to
the jurisdiction of such Ontario court.

 

6.8           Securities Regulatory Authority Requirement. The Company and the
Employee acknowledge that this Agreement shall be subject to compliance with any
applicable rules, regulations and policies of any stock exchange or exchanges on
which any securities of the Company may from time to time be listed and any
other securities authority having jurisdiction.

 

6.9           Time of the Essence. Time shall be of the essence in this
Agreement.

 

6.10         Independent Legal Advice. The Employee acknowledges that she has
been advised to seek independent legal counsel in respect of the Agreement and
the matters contemplated herein. To the extent that she declines to receive
independent legal counsel in respect of the Agreement, she waives the right,
should a dispute later develop, to rely on her lack of independent legal counsel
to avoid her obligations, to seek indulgences from the Company or to otherwise
attack the integrity of the Agreement and the provisions thereof, in whole or in
part.

 

 

 

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 

SIGNED, SEALED AND DELIVERED ) in the presence of )   )   )   )   )   )

 

 

/s/ Michael S. King   /s/ Leslie Markow WITNESS   Leslie Markow           BIONIK
LABORATORIES, INC.           Per:    /s/ Peter Bloch                    
Authorized Signing Officer           I have authority to bind the corporation.

 

 

 

 

SCHEDULE I

 

JOB DESCRIPTION

 

• All financial reporting

 

• Quarterly MD&A in compliance with GAAP

 

• Drafting of Management discussion and analysis

 

• All public reporting

 

• Budgeting and planning

 

• Preparation of packages for board of directors

 

• Analysis to support business

 

• Assistance in negotiation of partnerships

 

• Operations responsibilities

 

• Investment of excess cash

 

• Management of banking and auditors relationships

 

• Investor communications

 

• Reporting on government grants

 

• Responsibility for all Corporate Tax and I-IST

 

• Management of Bookkeeper

 

 

 

